PER CURIAM.
After our June 1,1984 decision on the appeal in this case, 194 N.J.Super. 27, the Supreme Court granted a petition for certification on October 16, 1984, 99 N.J. 158, and summarily remanded the matter to us to consider the appeal in light of Young v. Western Electric Co., Inc., 96 N.J. 220 (1984).
*2We have accordingly reconsidered our determination in this appeal and conclude that Young v. Western Electric Co., Inc., not only does not require a different result than we had previously reached, but fortifies our determination therein.
Our decision previously made herein to reverse in part and transfer to the Division of Workers’ Compensation is therefore confirmed.